Citation Nr: 1519221	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran has experienced pain in his back since 1984; this pain was aggravated by motor vehicle accidents in 1999 and 2006.

2.  A back disability did not have its onset in active service and is not the result of an injury sustained in active service; a back disability did not manifest itself within one year of separation from active service. 


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, in an February 2011 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, VA treatment records and Social Security Administration (SSA) disability records.  The Board recognizes the Veteran's arguments that all his service records have not been obtained, specifically those from his period serving abroad in Germany.  In April 2013, the VA submitted a PIES request for any clinical records/SGO's for the Veteran for the period of January 1967 to November 1967 while he was stationed in Germany.  In addition, records from the Archives and Records Centers Information System (ARCIS) from the period of August 19, 1966 through July 25, 1968 were requested.   There is no indication that VA has not taken every step possible to acquire all available service treatment records.  In this regard, a finding was made in a September 2014 letter that no further records could be found or identified and that VA had exhausted all avenues in an attempt to find any missing STRs.  Despite the Veteran's contention that he sought treatment at sick call for his back in service, the available evidence suggests that treatment was first sought in 1984, 16 years after separation from service.  See February 2011 Application for Compensation.  The Board finds that further attempts to seek additional STRs would cause unnecessary delay in the adjudication of this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessary delay with no benefit flowing to the veteran are to be avoided).

The Board acknowledges that the Veteran has not had a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  In this case, the evidence does show evidence of a current back disability.  However, there is no evidence that a back disability, which the Veteran stated in a number of medical records and on his claim for service connection, began in 1984, was incurred in service or is related to an incident in service.  The evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's general statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).   

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.
II.  Entitlement to Service Connection

In his February 2011 claim for service connection for a back injury, the Veteran indicated he did not know when his disability began but that he began seeking treatment in 1984.   In his January 2013 Form 9, the Veteran indicated his recollection that his "back was hurt during routine military operation" when he was on a convoy through East Germany.  He indicated he went to sick call and was treated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. §3.307(a).  The term "chronic disease" refers only to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Following review of the evidence, the Board concludes that a back condition was not caused by and is not the result of the Veteran's active service.  There is no evidence showing an in-service injury to the back or a continuity of treatment for a chronic condition that manifested to a degree of 10 percent within one year of discharge from active duty.  Indeed, the Veteran has consistently stated that he began seeking treatment in 1984, 16 years after separation from service.  The long period of time that passed between the Veteran's period of active service and the onset of a back condition requiring treatment weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When weighing the probative value of the evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's service treatment records, specifically the separation examination, are negative for any complaints, treatment or diagnosis of any back condition or related condition.  Despite the Veteran's allegation that some of his service records are missing, his separation examination showed no evidence of back pain or a diagnosis of a back condition.

The Veteran's SSA records show the Veteran does have a various disabilities in his back, to include degenerative disc disease with spondylosis deformans and bilateral L5/S1 facet joint osteoarthritis.  See August 2008 X-Ray Study.  In a correspondence accompanying the August 2008 study, the Veteran indicated he had experienced back pain for years that became worse after a motor vehicle accident in 2006.  In providing a summary of his medical history, the Veteran made no reference to any injury to the back in service or that pain in the back was present since that time.  Further review of the Veteran's SSA records reveals a March 2006 record in which the Veteran reported having experienced chronic back pain since 1987.  In a September 2007 correspondence, the Veteran indicated chronic lower back pain "going back to 1984."  He indicated further problems after an initial motor vehicle accident in 1999 and a more recent accident in 2006. In all the medical records reviewed, the Veteran did not once mention injuries during service or that back pain or other symptoms had started in service and continued thereafter.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Caluza, 7 Vet. App. at 511 (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).

Overall, the Board finds that there is no evidence of record that supports the Veteran's allegation that he injured his back during service.  The Veteran in his claim indicated he first sought treatment 16 years after separation from service and in all the medical evidence submitted in support of a social security disability claim he did not mention injury to his back during service and consistently stated that his pain began in the mid-1980s and not before.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a back disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


